DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In regards to claim 1, Kanda, US- 20080043005, discloses pixel circuit (Fig. 4), comprising: a light emitting device (Fig. 4, E electro-optical element), a driving transistor (Fig. 4, QDR), a switching transistor (Fig. 4, QSW1), a storage capacitor (Fig. 4, C1), and a reset module (Fig. 4, QSW3); wherein a pole of the light emitting device is connected to a first common voltage terminal (Fig. 4, VEL), and another pole of the light emitting device is connected to a first pole of the driving transistor (Fig. 4, QDR); wherein a gate of the switching transistor (Fig. 4, QSW1) is connected to a scan line (Fig. 4, GSL[I]), a first pole of the switching transistor (Fig. 4, QSW1) is connected to a data line (Fig. 4, Vdata), the switching transistor (Fig. 4, QSW1) is configured to write a data signal to a gate of the driving transistor (Fig. 4, QDR) in a data signal writing and light emitting stage; wherein a second pole of the driving transistor (Fig. 4, QDR) is connected to a second common voltage terminal (Fig. 4, GND), the gate of the driving transistor (Fig. 4, QDR) is connected to a second pole of the switching transistor (Fig. 4, QSW1), the driving transistor (Fig. 4, QDR) is configured to drive the light emitting device (Fig. 4, E electro-optical element) to emit light according to the data signal in the data signal writing and light emitting stage; wherein an end of the storage capacitor (Fig. 
In regards to claim 1, Wang, CN-104637446, discloses a pixel circuit (Fig. 2), comprising: a light emitting device (Fig. 2, OLED), a driving transistor (Fig. 2, T1), a switching transistor (Fig. 2, T4), a storage capacitor (Fig. 2, Cs; wherein a pole of the light emitting device is connected to a first common voltage terminal (Fig. 2, VDD), and another pole of the light emitting device is connected to a first pole of the driving transistor (Fig. 2, T1); wherein a gate of the switching transistor (Fig. 2, T4) is connected to a scan line (Fig. 2, Scan), a first pole of the switching transistor (Fig. 2, T4) is connected to a data line (Fig. 2, Vdata), the switching transistor (Fig. 2, T4) is configured to write a data signal to a gate of the driving transistor (Fig. 2, T1) in a data signal writing and light emitting stage (driving the OLED with Vdata); wherein a second pole of the driving transistor (Fig. 2, T1) is connected to a second common voltage terminal (Fig. 2, VSS), the gate of the driving transistor (Fig. 2, T1) is connected to a second pole of the switching transistor (Fig. 2, T4), the driving transistor (Fig. 2, T1) is configured to drive the light emitting device (Fig. 2,OLED) to emit light according to the data signal in the data signal writing and light emitting stage (driving the OLED with 
In regards to claim 1, the prior art of record fails to disclose, teach or fairly suggest to one of ordinary skill in the art, in conjunction with all the other claimed limitations: a pixel circuit and specifically including “the reset module is configured to output the reset signal to the gate of the driving transistor according to the reset control signal in a reset signal writing and reset stage, such that the gate of the driving transistor is at a predetermined reset potential, and the predetermined reset potential has the same magnitude and opposite polarity as a potential written to the gate of the driving transistor in the data signal writing and light emitting stage.”
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY A ALMEIDA whose telephone number is (571)270-3143. The examiner can normally be reached M-Th 9AM-730PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CORY A ALMEIDA/Examiner, Art Unit 2622                                                                                                                                                                                                        12/9/21




/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622